                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                              SOUTHEASTERN DIVISION

GARY REDDEN, JR.,                              )
                                               )
              Plaintiff,                       )
                                               )
v.                                             )         Case No. 1:17-cv-00139-SNLJ
                                               )
BRANDON SMITH,                                 )
                                               )
               Defendant.                      )

                             MEMORANDUM AND ORDER

       This matter comes before the Court on defendant’s motion for summary judgment

(#38). The motion has been fully briefed. For the reasons explained below, the motion

will be GRANTED IN PART, with the remaining state law false-imprisonment claim

REMANDED to the Circuit Court for Pemiscot County, Missouri.

I.BACKGROUND

       On May 17, 2014, the Pemiscot County Sheriff’s Department responded to a call

about a house fire. A deputy sheriff, Brian James, arrived on scene and witnessed a

mobile home “fully engulfed” in flames. James learned that two individuals lived there—

plaintiff Gary Redden Jr., a minor at the time, and his father, Gary Redden Sr.

       James immediately began investigating what happened. Among other things, he

spoke with plaintiff at the scene and quickly “suspected that plaintiff may have set the

fire and that plaintiff had done so intentionally.” Therefore, James contacted defendant

Brandon Smith—a juvenile officer—and “requested that defendant [] conduct an

investigation of plaintiff’s involvement in the fire.”

                                              1
       Plaintiff and his father made their way to the Pemiscot County Sheriff’s

Department for further questioning where they were met by James and defendant.

Defendant then interviewed plaintiff about what happened. Plaintiff’s father was present.

During the interview, plaintiff was told

       [Y]ou’re a juvenile, this will stay on your juvenile record if you’ve done it.
       That means when you turn seventeen here in so many days … it goes away.
       If it comes over here, if you make us prove it and all that, and it comes over
       here to the adult court showing that you did it, it’s staying on your adult
       record forever.

       [#40, Ex. D, Video Recording of Plaintiff, 18:16–18:34]. Plaintiff was then told he

could “make this very, very easy” or “very hard on [himself] and [his] future.” [Id. at

19:06–19:12]. Thereafter, plaintiff admitted he started the fire. [Id. at 22:00–25:00].

While plaintiff concedes that he was repeatedly told he was not “under arrest,” the parties

disagree in their briefing whether plaintiff was “in the custody of defendant” at that point.

Notably, however, the video interview includes a statement by defendant to plaintiff that

he “doesn’t want [him] going outside.” [Id. at 47:35–48:00]. And defendant

acknowledged during the underlying juvenile proceeding that plaintiff was in defendant’s

custody “the minute he walked in[to]” the Sheriff’s Department. [#42-1, 16:22-25].

       The next day, on May 18, 2014, plaintiff was transported from the Pemiscot

County Sheriff’s Department to Lakeland Behavioral Health Systems. Once again, the

parties disagree on the facts. Their stories diverge on whether plaintiff was directed by

defendant to go to Lakeland, or whether plaintiff’s father voluntarily committed him into

Lakeland’s care. However, in the juvenile proceeding, Redden Sr. denied giving consent;

instead, he stated he was merely asked by police officials “for a social security number

                                              2
and a birth day.” [Id. at 109:17-25, 110:1-25]. Further, defendant admitted during that

hearing that he had no records of consent and that he never gained Redden Sr.’s written

consent himself, stating “[t]he hospital does all that.” [Id. at 26:21-25, 27:1-4]. In fact,

defendant expressly stated that “it was [his] decision” to send plaintiff to Lakeland. [Id. at

17:1-25]. Notwithstanding this record, defendant counters, now, by citing his own

unsupported statements to the contrary and explaining, without evidentiary support, that

Lakeland “wouldn’t take [plaintiff] if [Redden Sr.] didn’t [consent].” [Id. at 41:4-24].

       Factual differences aside, the parties do agree that defendant waited thirty-two

days after plaintiff was placed in Lakeland’s care before filing a petition with the

Pemiscot County Circuit Court seeking authorization to place plaintiff into a mental

health facility. That petition was filed on June 19, 2014. Plaintiff remained at Lakeland

for a total of thirty-seven days, having been released on June 25, 2014, so that he could

appear before the Pemiscot County Circuit Court for an initial hearing. The juvenile court

ordered plaintiff to be released into his father’s custody at that time. On August 20, 2014,

another hearing was held by the Pemiscot County Circuit Court in which it was

concluded that “based upon the evidence … the Juvenile Office failed to prove beyond a

reasonable doubt that the allegations set forth in the [June 19, 2014] petition are true.”

Therefore, the claims against plaintiff were ultimately discharged. [Id. at 123:7-25].




                                               3
       In this action, plaintiff asserts two individual capacity claims against defendant.1

He alleges defendant violated his Fourth Amendment right to be free from unreasonable

seizures and violated Missouri law by falsely imprisoning him. In essence, plaintiff

claims there was no legal justification for his prolonged detention, and he takes particular

issue with defendant having acted without a court order. In his motion for summary

judgment, defendant argues, in chief, that he “never arrested plaintiff or took him into

custody and never required plaintiff to stay at Lakeland,” which defendant says makes it

impossible for plaintiff to prove the necessary elements of his Fourth Amendment and

state law claims.

II. STANDARD OF REVIEW

       Summary Judgment involves the “threshold inquiry of determining whether there

is a need for trial.” Walls v. Petrohawk Properties, LP., 812 F.3d 621, 624 (8th Cir. 2015)

(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250, 106 S.Ct. 2505, 91 L.Ed.2d

202 (1986) ). In other words, summary judgment is appropriately granted if, in viewing

the record in a light most favorable to the nonmoving party, there are no genuine issues

of material fact and the movant is entitled to judgment as a matter of law. FED. R. CIV. P.

56(a). The movant bears the initial burden of demonstrating both the absence of a

genuine issue of material fact and his or her entitlement to judgment as a matter of law.

Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986).


1
  Plaintiff also filed official capacity claims against defendant. However, those claims were
dismissed in view that defendant was entitled to sovereign immunity under the Eleventh
Amendment and under Missouri’s sovereign immunity statute, § 573.600 RSMo. See Redden v.
Smith, 2018 WL 513666 (E.D. Mo. Jan. 23, 2018).

                                              4
Once this initial burden is met, the nonmoving party must then set forth, by affidavit or

other rebuttal evidence, specific facts showing that a genuine issue of material fact

actually exists. Grey v. City of Oak Grove, Mo., 396 F.3d 1031, 1034 (8th Cir. 2005);

Fed. R. Civ. P. 56(e). To satisfy this burden, the nonmoving party must “do more than

simply show there is some metaphysical doubt as to the material facts.” Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586, 106 S.Ct. 1348, 89 L.Ed.2d 538

(1986). “[T]he mere existence of some alleged factual dispute between the parties will

not defeat an otherwise properly supported motion for summary judgment; the

requirement is that there be no genuine issue of material fact.” Scott v. Harris, 550 U.S.

372, 380, 127 S.Ct. 1769, 167 L.Ed.2d 686 (2007) (quoting Anderson, 477 U.S. at 247-

248, 106 S.Ct. 2505). Thus, “when opposing parties tell two different stories, one of

which is blatantly contradicted by the record, so that no reasonably jury could believe it,

a court should not adopt that version of the facts for purposes of ruling on a motion to

dismiss.” Id. Moreover, even when a dispute is genuine—such that a jury could

reasonably favor either side—it must also be the case that the disputed facts are material

in that they “might affect the outcome of the suit under the governing law.” Anderson,

477 U.S. at 248, 106 S.Ct. 2505.

III. ANALYSIS

       A. Plaintiff’s Fourth Amendment Claim

       Plaintiff brings his Fourth Amendment claim by way of 42 U.S.C. § 1983, which

creates a “species of tort liability for the deprivation of any rights, privileges, or

immunities secured by the Constitution.” Manuel v. City of Joliet, Ill. 137 S.Ct. 911, 916

                                               5
(2017) (internal citations omitted). The Fourth Amendment protects “the right of the

people to be secure in their persons … against unreasonable … seizures.” U.S. CONST.

AMEND. 4. Plaintiff’s Section 1983 claim is, thus, anchored to an assertion that his Fourth

Amendment rights were violated when he was “detained and restrained” without legal

justification and authority.

       Defendant first argues he did not detain, restrain, arrest, or otherwise seize

plaintiff because no physical force was used and because defendant simply “did not take

plaintiff into custody.” However, in his reply brief, defendant concedes that plaintiff has

proffered “some evidence to show that a seizure occurred.” And, as noted, defendant’s

own testimony in the underlying juvenile proceeding would appear to contradict his

current assertion that plaintiff was never seized by him. The record reflects that defendant

told plaintiff during the initial interview not to go outside, defendant told the juvenile

court that it was his own decision to send plaintiff to Lakeland, and defendant even went

so far as to explain that plaintiff was in his custody “the minute he walked in[to]” the

sheriff’s department. “A person is seized” whenever officials “restrain[] his freedom of

movement” such that he is “not free to leave.” Brendlin v. California, 551 U.S. 249, 254-

255 (2007) (noting Justice Stewart’s touchstone test that “a seizure occurs if in view of

all of the circumstances surrounding the incident, a reasonable person would have

believed he was not free to leave”). Here, there is sufficient evidence in the record to

support plaintiff’s claim that he was seized by defendant. See Kaupp v. Texas, 538 U.S.

626, 632 (2003) (noting that even “an initially consensual encounter … can be

transformed into a seizure or detention” and holding a seizure occurred where 17-year-

                                              6
old boy, sitting in an interview room, could not reasonably be said to have been sitting

there by choice).

       Defendant turns next to the argument that his seizure, even if it occurred, was

reasonable under the circumstances. Plaintiff argues to the contrary that the “seizure was

unreasonable in that defendant failed to follow the proper procedures for plaintiff’s

custody,” noting “[t]here was no order from the Pemiscot County Juvenile Court for his

detention.” In support, plaintiff chiefly cites Section 211.141, which requires the

returning of a juvenile to the custody of his or her parents within twenty-four hours

“unless it has been otherwise ordered by the court.” § 211.141.1 RSMo. Certainly,

Missouri law permits claims by juveniles against police officials who fail to abide by the

“statutory duties” imposed on them by § 211.141. See, e.g., Trotter v. Sirinek, 515

S.W.2d 67 (Mo. App. E.D. 1974) (seventeen-year-old plaintiff, who was arrested and

compelled to go to juvenile detention center for approximately 46 days against his will,

stated a claim for false imprisonment). But, defendant, citing Collins v. Bellinghausen,

153 F.3d 591 (8th Cir. 1998), argues the reasonableness factor of plaintiff’s Fourth

Amendment claim simply cannot be based on a violation of state law. Therefore, it

cannot be said that defendant’s seizure was unreasonable under the Fourth Amendment

merely because he purportedly did not follow Section 211.141.

       Defendant is right on that point. Collins explained in the context of the Fourteenth

Amendment that “a violation of state law, without more, does not state a claim under the

federal constitution or 42 U.S.C. § 1983.” Id. at 596. More recently, and as applied to the

Fourth Amendment, the U.S. Supreme Court has expressed concern that “linking Fourth

                                             7
Amendment protections to state law would cause them to vary from place to place and

from time to time[.]” Virginia v. Moore, 553 U.S. 164, 176 (2008). Therefore, in

Virginia, it was held that “state restrictions do not alter the Fourth Amendment’s

protections.” Id. This has prompted the Eighth Circuit to hold that a general lack of

authority under state law to make an arrest (or seizure) does not establish a violation of

the Fourth Amendment. See Johnson v. Phillips, 664 F.3d 232, 238 (8th Cir. 2011); U.S.

v. Castleman, 795 F.3d 904, 912 (8th Cir. 2015) (accord).

       Section 211.141 aside then, the other focus of plaintiff’s Fourth Amendment claim

is the unreasonableness of his prolonged detention at Lakeland. Indeed, the Fourth

Amendment has special safeguards against prolonged detention. See Gerstein v. Pugh,

420 U.S. 103, 115 (1975) (holding the Fourth Amendment requires a judicial

determination of probable cause as a prerequisite to extended restraint of liberty

following arrest [or seizure].”); Myers v. Potter, 422 F.3d 347, 353 (6th Cir. 2005)

(minor’s Fourth Amendment rights violated where police detained him without judicial

authorization or valid consent for more than three weeks); see also Schall v. Martin, 467

U.S. 253, 275 (1984) (applying Gerstein in the context of juvenile proceedings).

       Plaintiff’s only evidence supporting defendant’s liability for plaintiff’s detention at

Lakeland is the testimony of Redden Sr., plaintiff’s father, that he “could not take

[plaintiff] home [from Lakeland] until [defendant] sent a report releasing him.” [#42-1,

110:24-25]. Such evidence is hearsay, of course, and does not establish, in itself, any

legal obligation for Lakeland—a private entity—to abide by the decision-making of

defendant. To be sure, as plaintiff repeatedly highlights, Section 211.141 does not permit

                                              8
a juvenile officer to detain a child for a period longer than 24 hours. § 211.141.3 RSMo.

And only the juvenile court—not a juvenile officer—can order a child to be detained at a

mental health facility such as Lakeland. See §§ 211.141.1, 211.151.1(3) RSMo. Thus, it

would appear state law prohibits the exact type of control by a juvenile officer over

Lakeland that must exist here in order for it to be said that defendant continued to “seize”

plaintiff for the entire duration of his stay at Lakeland.

       In sum, plaintiff has not shown by any competent evidence that defendant was

responsible for his prolonged detention. A seizure certainly occurred, but plaintiff

conflates his initial detention for questioning with his later detention at Lakeland. The

latter may well have been unreasonable. But, plaintiff does nothing to show that

defendant was legally responsible for this error. As such, summary judgment will be

granted in favor of defendant.

       B.     Plaintiff’s State-Law False Imprisonment Claim

       With no constitutional claims left to resolve, and because this case came to the

Court on the basis of its original jurisdiction, 28 U.S.C. § 1331, this Court will decline to

exercise supplemental jurisdiction over plaintiff’s remaining state law claim. See 28

U.S.C. § 1367(c)(3) (permitting a district court to decline the exercise of supplemental

jurisdiction over a claim if “the district court has dismissed all claims over which it has

original jurisdiction”); Waters v. Madson, -- F.3d --, 2019 WL 1567547 at *4, n.6 (8th

Cir. Apr. 11, 2019). Therefore, no opinion is rendered on the viability of plaintiff’s state-

law false imprisonment claim. That issue will be sent back to the state court for further

consideration.

                                               9
       C.     Application of Qualified Immunity and Official Immunity

       This Court also declines to consider defendant’s qualified immunity and state-law

official immunity defenses. The Fourth Amendment claim has already been resolved,

eliminating the need to consider qualified immunity. And the applicability of official

immunity under Missouri case law is best left to the state court for consideration when

deciding the viability of plaintiff’s state-law false imprisonment claim.

III. CONCLUSION

       Accordingly,

       IT IS HEREBY ORDERED that defendant’s motion for summary judgment

(#38) is GRANTED IN PART. Summary judgment is granted to defendant on plaintiff’s

Fourth Amendment claim.

       IT IS FURTHER ORDERED that supplemental jurisdiction over plaintiff’s state

law false imprisonment claim is DENIED and, therefore, that claim is hereby

REMANDED to the Circuit Court for Pemiscot County, Missouri, for further

consideration.

       A separate Order of Judgment to follow.


       So ordered this 10th day of May 2019.




                                                  STEPHEN N. LIMBAUGH, JR.
                                                  UNITED STATES DISTRICT JUDGE




                                             10
